                              Case 2:16-cv-02925-JCM-EJY Document 247
                                                                  248 Filed 11/20/20 Page 1 of 3



                     1 Thomas A. Vogele, Esq. (Pro Hac Vice)
                       Timothy M. Kowal, Esq. (Pro Hac Vice)
                     2 Teddy T. Davis, Esq. (Pro Hac Vice)
                       THOMAS VOGELE & ASSOCIATES, APC
                     3 129 W. Wilson Street, Suite 200
                       Costa Mesa, California 92627
                     4 Telephone: (714) 641-1232
                       Facsimile: (888) 391-4105
                     5 Email: tvogele@tvalaw.com

                     6
                            ANTHONY T. GARASI, ESQ.
                     7      Nevada State Bar No. 11134
                            ELIZABETH M. DEANE, ESQ.
                     8      Nevada State Bar No. 13600
                            BREMER WHYTE BROWN & O’MEARA LLP
                     9      1160 N. TOWN CENTER DRIVE
                            SUITE 250
                   10       LAS VEGAS, NV 89144
                            TELEPHONE: (702) 258-6665
                   11       FACSIMILE: (702) 258-6662
                            agarasi@bremerwhyte.com
                   12       edeane@bremrewhyte.com

                   13 Attorney for Defendants
                      NVWS Properties, LLC., Michael H. Ponder,
                   14 and plaintiff Lezlie J. Gunn

                   15                                   UNITED STATES DISTRICT COURT

                   16                                       DISTRICT OF NEV ADA

                   17

                   18 CASUN INVEST, A.G., a Swiss corporation,       )   Case No. 2:16-CV-02925-JCM-GWF
                                                                     )
                   19                                  Plaintiff,    )   Assigned for all purposes to
                                                                     )   Hon. James C. Mahan
                   20              vs.                               )
                                                                     )
                   21       MICHAEL H. PONDER, an individual; LEZLIE )   STIPULATION AND ORDER TO
                            GUNN, an individual; and NVWS PROPERTIES )   CONTINUE TRIAL
                   22       LLC, a Nevada limited liability company, )
                                                                     )
                   23                                  Defendant.    )
                                                                     )
                   24

                   25                Come now, Defendants MICHAEL H. PONDER, LEZLIE GUNN, and NVWS

                   26 PROPERTIES LLC by and through their attorneys of record, Anthony T. Garasi, Esq. and
                   27 Elizabeth M. Deane, Esq. of the law firm of BREMER, WHYTE, BROWN & O’MEARA, LLP

                   28 and Thomas A. Vogele, Esq., Timothy M. Kowal, Esq. and Teddy T. Davis, Esq. of the law firm of
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            3354.671 4853-0951-8290.1
                              Case 2:16-cv-02925-JCM-EJY Document 247
                                                                  248 Filed 11/20/20 Page 2 of 3



                     1 THOMAS VOGELE & ASSOCIATES, APC, and Plaintiff CASUN INVEST, A.G. by and through

                     2 its attorneys of record, Aaron Maurice, Esq. and Brittany Wood, Esq. with the law firm of

                     3 MAURICE WOOD, and all hereby stipulate as follows:

                     4                                                   I.

                     5                                              STIPULATION

                     6               IT IS HEREBY STIPULATED by and between the parties, as per the Court’s request due

                     7 to the recent spike in COVID-19 cases and the fact that the Court is not holding Trials at this time

                     8 based thereon, that the parties agree to continue Trial in this case to a date and time that is

                     9 convenient for the Court, not before September 1, 2021. All parties served with trial subpoenas

                   10 shall be under a continuing obligation to appear for the rescheduled trial.

                   11
                            Dated this 18th day of November, 2020             Dated this 18th day of November, 2020
                   12
                            MAURICE WOOD                                      THOMAS VOGELE & ASSOCIATES, APC
                   13
                            /s/ Brittany Wood                                 /s/ Teddy T. Davis
                   14       Aaron R. Maurice, ESQ.                            Thomas A. Vogele, Esq.
                            Nevada Bar No. 6412                               Admitted Pro Hac Vice
                   15       Brittany Wood, Esq.                               Timothy M. Kowal, Esq.
                            Nevada Bar No. 7562                               Admitted Pro Hac Vice
                   16       9525 Hillwood Drive, Suite 140                    Teddy T. Davis, Esq.
                            Las Vegas, NV 89134                               Admitted Pro Hac Vice
                   17       Attorneys for Plaintiff                           129 W. Wilson Street, Suite 200
                                                                              Costa Mesa, CA 92627
                   18                                                         Attorneys for Defendants
                   19

                   20 Dated this 18th day of November, 2020

                   21 BREMER WHYTE BROWN & O’MEARA

                   22 /s/ Elizabeth M. Deane

                   23 Anthony T. Garasi, Esq.
                      Nevada Bar No. 11134
                   24 Elizabeth M. Deane, Esq.
                      Nevada Bar No. 13600
                   25 1160 N. Town Center Dr., Suite 250
                      Las Vegas, NV 89144
                   26 Attorneys for Defendants
                   27

                   28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
                                                                          2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            3354.671 4853-0951-8290.1
                              Case 2:16-cv-02925-JCM-EJY Document 247
                                                                  248 Filed 11/20/20 Page 3 of 3



                     1                                                   II.

                     2                                                ORDER

                     3               IT IS HEREBY ORDERED THAT the foregoing stipulation is hereby entered as an Order

                     4 of the Court.
                                                                           Bench
                     5               IT IS HEREBY FURTHER ORDERED THAT the Trial date is to be set on or after
                       September 27, 2021 at 9:00 a.m.
                     6 ____________________

                     7               IT IS HEREBY FURTHER ORDERED THAT the Calendar Call Hearing will now take
                                September 22, 2021 at 1:30 p.m.
                     8 place on _____________________.

                     9               IT IS HEREBY FURTHER ORDERED THAT all parties served with trial subpoenas shall

                   10 be under a continuing obligation to appear for the rescheduled trial.

                   11
                                                                               IT IS SO ORDERED:
                   12

                   13

                   14                                                          UNITED STATES DISTRICT JUDGE

                   15                                                                 November 20, 2020
                                                                               Dated:____

                   16
                            Respectfully submitted by:
                   17
                            BREMER WHYTE BROWN & O’MEARA
                   18
                            /s/ Elizabeth M. Deane
                   19
                      Anthony T. Garasi, Esq.
                   20 Nevada Bar No. 11134
                      Elizabeth M. Deane, Esq.
                   21 Nevada Bar No. 13600
                      1160 N. Town Center Dr., Suite 250
                   22 Las Vegas, NV 89144

                   23 Attorneys for Defendants

                   24

                   25

                   26

                   27

                   28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
                                                                         3
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            3354.671 4853-0951-8290.1
